                                                              RECEIVED    E7l81/2619 83:32
JLIL-81-e819 1{:E7 Frorrr: U5       FITT0FNEY          4t543ffi5e7            To: 146E18751396              P.2,3




          BERNDTINGO BRAIIER                                         DAViD L, AI,{DERSON (CABN 149604)
          ATTOR}TEY AT LAW                                           Uflited States Attorney
          STATE BARNO.96699
          111 T|IEST      SI. JOH]'[ STREET                          SARA wrNSLow @cBN 457643)
          SUITE 555                                                  Chief CivilDivision
          sANJosE, cA 95113
          TEL;i408i 27s-t290                                         ROBIN M. II/AII (CABN ?]5690)
          FAX; (408) 275-1396                                        Assistant United $tates Attornoy

          Attomey for Petitionet                                            450 Solden Gate Avenue, Box 36055
          BONIFACIO TORFN,S -HURTADO                                        San Francisc.o, California 94 I 02-349 5
                                                                            Telephofle: (415) 436-707I
                                                                            Fax: (al5) 435-6748
                                                                            robin"rval l@usiloj gov
                                                                                               .




                                                                     Attorneys for Respondents



                                                 UNITED STATE$ DISTRICT COURT

                                                NORTIMRN DISTRICT OF CAIITORMA

                                                    SAN FR.{NCISCO DIVISION


          BONIFACIO TORRES.HURT.A.DO.                        ) CASE NO. I 9-CV-01083-EMC
                                                             )
                     Petitioner,
                                                                                           xxxxxxxxxx
                                                             ) STIPULATION oF IIISML$SAL.; PROPOSED
                                                             ) ORDER
                Y.                                           )
                                                             )
          KIRSTJEN M. MELSEN, Secretary of the        i
          Departrnent of Horneland Security; WILLIAT{ )
          P. BARR, Attorney Oeneral of the United
          States; RICHARD VALEIKA, Director of the
          San Franpisco Pield Office,

                     Respondonts




          STI   PULATION    C}F   BISM ISSAL
          t9-cv-010$3 EMC
                                                                        RECEiVEII       A7   / B1,{2A19 s3i32
,IUL-81-4013 14: E? f        pq613   US FfTOEt'lEY             41543669e7                      To:14@3751596    P.3/3




          I                                             STIPULATION OF I}ISMISS^AL
         L               As authorized by Federal Rule of Civil Procedue Ai(a), Peritioner atrd Respondenrs hereby

                 stipulate to dismixal with prejudice of Petitioner's Petition for Wkit of Habeas Corpus,

         r,L            Each party    will   bear its orm costs and attorney's fees.

         5              It is so stipulated, tlrough ooun$el of record.

         6
                DATED: JuIy l,2019
         '1

                                                                          Petitioner's
        I
        o       DATEDT .luly 1,2019                                       DAVID L. ANDERSOII
                                                                          United
    l0
    11
                                                                                  M.
    12                                                                             United States Atror:ney-
                                                                          As sistarrt
                                                                          Attoraey for Respondents
    i3
    14

    15                                                       XXXXXXXX
                                                             1PROPOSEDIORDER

    lo                  PIJRSUANT TO STIPULATION, TT IS SO ORDf,X-EO.

    17
               DatEd;    July 3, 2019
    18
                                                                         HON                     14.
    l9                                                                   United States District Jurige

   20

   21

   2?



   ?+

   ?\
   to
   21

   io

               STIPULATION OT DISMISSAL
               le.cv4t083 EMC
